Exhibit 10.3

 

AMENDMENT OF SECURITY INTEREST

AMENDMENT TO CLAIMS PROCEEDS INVESTMENT AGREEMENT

AND CONSENT

﻿

This Amendment of Security Interest, Amendment to Claims Proceeds Investment
Agreement and Consent (this “Agreement”) is made and entered into as of August
23, 2018, by and between ParkerVision, Inc., a Florida corporation
(“ParkerVision”) and Brickell Key Investments LP, a Delaware limited partnership
(“Investor”).

W I T N E S S E T H

WHEREAS, ParkerVision and Investor have entered into that certain Claims
Proceeds Investment Agreement (the “CPIA”), dated February 24, 2016, as amended
(capitalized terms used and not otherwise defined herein shall have the meaning
ascribed to such terms in the CPIA); and

WHEREAS, to secure obligations of ParkerVision to Investor under the CPIA,
ParkerVision granted and assigned to Investor a senior security interest in all
of ParkerVision’s assets; and

WHEREAS, ParkerVision desires to enter into a secured promissory note in favor
of Mintz in the original principal amount of $2,500,000 (the “Note”);

WHEREAS, ParkerVision’s obligations to Mintz under the Note and ParkerVision’s
obligations to pay invoices under the fee agreement, dated as of February 25,
2016, between ParkerVision and Mintz, as amended, restated, supplemented or
otherwise modified from time to time, are to be secured under a patent security
agreement of even date hereof, between ParkerVision and Mintz (the “Security
Agreement”) which will grant a lien on and security interest in the patents
identified on Schedule 1 to this Agreement and all proceeds thereof
(collectively, the “Mintz Security”);

WHEREAS, the CPIA requires and Investor desires to provide Investor’s written
consent for ParkerVision to issue the Note and to enter into the Security
Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:

1.    Amendment of Security Interests.

a.    Mintz Security Amendment. Investor hereby amends the security interests
that it has pursuant to the CPIA to release its security in, to and under any
and all of the Mintz Security, including all Rights of any kind whatsoever of
Investor accruing under the Mintz Security provided by applicable law of any
jurisdiction, by international treaties and conventions and otherwise throughout
the world and any and all claims and causes of action, with respect to any of
the foregoing after the date hereof (the “Amendment”).

b.    Further Assurances. Investor shall take all further actions, and provide
to ParkerVision and its successors, assigns and legal representatives all such
cooperation and assistance, including, without limitation, the execution and
delivery of any and all further





S-1

--------------------------------------------------------------------------------

 



documents or other instruments, as ParkerVision and its successors, assigns and
legal representatives may reasonably request in order to confirm, effectuate
and/or record the Amendment; provided that, any and all costs relating thereto
shall be borne by ParkerVision.

1.    Amendment of CPIA.  

a.    Section 1.1 (Definitions) of the CPIA is hereby amended by:

1.    Adding the following definitions after the definition of “Business Day”:

““INVESTOR Funds” means undisbursed funds constituting the Investment, the First
Additional Investment, the Second Additional Investment and/or the Third
Additional Investment or any additional investments provided to PARKERVISION in
accordance with this Agreement that have not been disbursed for the payment of
legal and other fees and expenses in accordance with the terms of this
Agreement.”

“INVESTOR Funds Account” means the deposit account in the name of PARKERVISION
designated for the purposes of holding INVESTOR Funds.

2.    Adding the following definitions after the definition of “Mintz”:

““Mintz Patents” means the Patents identified on Schedule C.

“Mintz Security” means the Mintz Patents and any and all proceed thereof.”

b.    Section 4.1 (Security Interest) of the CPIA is hereby amended and restated
in its entirety as follows:

“4.1    Security Interest.   (a) Subject to Section 4.1(b) and, except with
respect to the Mintz Security, PARKERVISION grants and assigns to INVESTOR a
senior security interest in all of PARKERVISION's assets including, but not
limited to, the Scheduled Patents Proceeds, the Scheduled Patents, the Claims,
the Patent Assets, the Patent Assets Proceeds equal to the INVESTOR's Minimum
Return, the INVESTOR Funds Account, the INVESTOR Funds and the Claims Proceeds
Account and all cash contained therein (the "Security Interest"). PARKERVISION
shall execute and deliver to INVESTOR, and INVESTOR may file with necessary
filing offices, the Perfection Documents for the purpose of perfecting the
Security Interest and as notice to third parties that PARKERVISION has conveyed
any interest it may have in or to such assets.

(b) Upon INVESTOR receiving its Minimum Return, INVESTOR’s Security Interest
shall be released as to the Patent Assets and the Patent Assets Proceeds. For
clarity, INVESTOR shall continue to have a Security Interest on all of
PARKERVISION’s assets and the proceeds thereof (other than the Patent Assets,
the Patent Assets Proceeds and the Mintz Security), including (i) the Claims,
the Scheduled Patents and the Scheduled Patents Proceeds, (ii) the INVESTOR
Funds Account, (iii) the INVESTOR Funds and (iv) the Claims Proceeds Account and
all cash contained therein in accordance with this Agreement, until receipt in
full of its Additional Return.





 

S-2

--------------------------------------------------------------------------------

 



(c) INVESTOR shall take all further actions, and provide to PARKERVISION and its
successors, assigns and legal representatives all such cooperation and
assistance, including, without limitation, the execution and delivery of any and
all further documents or other instruments, as PARKERVISION and its successors,
assigns and legal representatives may reasonably request in writing in order to
confirm, effectuate and/or record the releases provide for in Sections 4.1(b);
provided that, any and all costs relating thereto shall be borne by
ParkerVision.”

c.    Schedule A (Scheduled Patents and Claims) of the CPIA is hereby amended by
adding “except for the Patent Assets” after the word “otherwise” at the end of
item 5 under “PATENTS” on such Schedule.

d.    Schedule B of the CPIA is hereby amended by adding “and the Mintz Patents”
after the words “Scheduled Patents” at the end of the parenthetical in such
Schedule.

e.    A new Schedule C (Mintz Patents) is hereby added to the CPIA containing
the list of patents set forth on Schedule 1 to this Agreement.

f.    Annex E (List of Perfection Documents) of the CPIA is hereby amended and
restated in its entirety as follows:

“UCC – 3 Financing Statement Amendment and, with respect to intellectual
property, the filing of an intellectual property security agreement, covering
the following:

Except with respect to the Mintz Security, PARKERVISION grants and assigns to
INVESTOR a senior security interest in all of PARKERVISION's assets including,
but not limited to, the Scheduled Patents Proceeds, the Scheduled Patents, the
Claims, the Patent Assets, the Patent Assets Proceeds equal to the INVESTOR's
Minimum Return, the INVESTOR Funds Account, the INVESTOR Funds and the Claims
Proceeds Account and all cash contained therein. Upon INVESTOR receiving its
Minimum Return, INVESTOR’s Security Interest shall be released as to the Patent
Assets and the Patent Assets Proceeds. For clarity, INVESTOR shall continue to
have a Security Interest on all of PARKERVISION’s assets and the proceeds
thereof (other than the Patent Assets, the Patent Assets Proceeds and the Mintz
Security), including (i) the Claims, the Scheduled Patents and the Scheduled
Patents Proceeds, (ii) the INVESTOR Funds Account, (iii) the INVESTOR Funds and
(iv) the Claims Proceeds Account and all cash contained therein in accordance
with this Agreement, until receipt in full of its Additional Return. Upon
INVESTOR receiving its Additional Return, INVESTOR’s Security Interest shall be
released.”

g.    The amendments to the CPIA set forth above are effective as of the date of
this Agreement; provided that, for clarity the Security Interest and the UCC-3
and intellectual property security agreement provided for herein relate back to
the date of the original CPIA and shall have the priority of the original UCC
Financing Statement No. 201607826079 filing dated June 7, 2016. Other than as
expressly set forth above, no other terms and conditions of the CPIA are
amended, modified or revoked.





 

S-3

--------------------------------------------------------------------------------

 



h.    Concurrently with the execution of this Agreement, PARKERVISION shall
execute and deliver to INVESTOR, and INVESTOR shall promptly file with necessary
filing offices, amendments to the Perfection Documents to reflect the amendments
to UCC Financing Statement No. 201607826079 and the CPIA set forth above.

2.    Consent to Security.  In accordance with and pursuant to Section 7.1(d) of
the CPIA, Investor hereby consents to ParkerVision granting a lien on and first
priority security interest in the Mintz Security in connection with the sale of
the Notes.

3.    Consent to Incurrence of Indebtedness. In accordance with and pursuant to
Section 8.1(g) (Incurrence of Indebtedness) of the CPIA, Investor hereby
consents to ParkerVision’s incurrence of $2,500,000 of indebtedness by
ParkerVision’s issuance of the Note.

4.    Miscellaneous. Any and all disputes hereunder shall be finally determined
in accordance with Section 9 of the CPIA. This Agreement constitutes the entire
agreement between the parties and supersedes all prior understandings and
agreements regarding the subject matter hereof. This Agreement may not be
altered or modified except in a writing duly executed by the parties hereto.
This Agreement shall be binding upon the parties, their successors and assigns.
If, at any time any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect in any jurisdiction, neither the legality,
validity or enforceability of the remaining provisions, nor the legality,
validity or enforceability of such provisions under the law of any other
jurisdiction will be affected or impaired. Each of the parties covenants and
agrees that it shall execute such further documents and do and perform or cause
to be done and performed such further and other acts as may be reasonably
necessary from time to time in order to give full effect to the provisions of
this Agreement; provided that, any and all costs relating thereto shall be borne
by ParkerVision. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and which together shall be deemed to be one
and the same instrument. Delivery of an executed counterpart of this Agreement
electronically or by facsimile shall be equally effective as delivery of a
manually executed counterpart of this Agreement.

﻿

[Remainder of page intentionally left blank]





 

S-4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

﻿

 

PARKERVISION, INC.

 

 

 

﻿

By:

 

﻿

 

Name: Jeffrey Parker

﻿

 

Title:   Chief Executive Officer

﻿

 

 

﻿

 

 

﻿

BRICKELL KEY INVESTMENTS LP

﻿

 

 

﻿

By:

 

﻿

 

Name:

﻿

 

Title: Director for and on behalf of Brickell Key Partners GP Limited, as
General Partner of Brickell Key Investments LP

﻿

﻿



 

S-5

--------------------------------------------------------------------------------